Citation Nr: 1144062	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  10-14 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the residuals of a back injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1958 to July 1961.  

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's claim for service connection for a lumbar disc disease.

In December 2010, the Veteran testified before the undersigned Veterans Law Judge at the RO (Travel Board hearing); a copy of the transcript has been associated with the record.

The Veteran directly submitted to the Board additional evidence regarding his claim for service connection for a lumbar disc disease.  The agency of original jurisdiction (AOJ) has not considered this new evidence; however, the Veteran has signed a waiver of initial AOJ consideration.  See 38 C.F.R. § 20.1304(c) (2011).  Thus, there is no requirement for a remand to the RO for initial consideration of the new evidence.

The Veteran originally claimed service connection for the residuals of a back injury.  See the Veteran's March 2009 claim.  However, the Board notes that the Veteran's medical treatment records reveal that the Veteran experiences a number of separate spinal disorders.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In Brokowski v. Shinseki, 23 Vet. App. 79 (2009) the Court extended the holding of Clemons to include disabilities outside of psychiatric disorders.  At this time, in order to comply with the above caselaw, the Board considers the Veteran's claim broadly include all manifestations of his various degenerative lumbar and cervical spinal disorders as they are shown by the record.

FINDINGS OF FACT

1.  The Veteran has degenerative disorders of the spine.

2.  There is no credible evidence of an in-service incurring injury or subsequent symptoms.

3.  There is no competent, credible, or probative evidence of a connection between the Veteran's current degenerative disorders of the spine and his military service.  


CONCLUSION OF LAW

A degenerative disorder of the spine was not incurred in or aggravated by active military service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. § 1101, 1131, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2011); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letter from the agency of original jurisdiction (AOJ) to the Veteran dated in April 2009.  That letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection claim; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence that he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the April 2009 letter from the AOJ advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran has received all required notice in this case, such that there is no error in the content of his VCAA notice.    

Concerning the timing of his VCAA notice, the Board observes that the AOJ issued all required VCAA notice prior to the October 2009 rating decision on appeal.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error.   

In addition to notification, the VA is required to assist the Veteran in finding evidence to support his claim.  See 38 U.S.C.A. § 5103A.  The AOJ has secured service treatment records (STRs), private medical evidence as identified by the Veteran, and certain Social Security Administration (SSA) records.  The Veteran has submitted personal statements, hearing testimony, and private medical evidence.  The Veteran has not provided authorization for the VA to obtain any additional private medical records, nor has he indicated that such records exist.  In fact, the Veteran specifically indicated at his hearing that further records were unavailable.  See the hearing transcript pg. 8.  Therefore, the Board concludes that the duty to assist the Veteran in gathering information to advance his claim has been met.

The Board notes that no medical examination has been conducted or medical opinion obtained with respect to the Veteran's service connection claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  However, the standards of McLendon are not met in this case.  Under McLendon v. Nicholson, 20 Vet. App. 79, 82 (2006), in a disability compensation (service connection) claim, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

The Veteran currently experiences a relevant disorder.  However, as related in further detail below, the Board has found that the Veteran's description of his in-service injury and residuals is simply not credible.  Therefore, without credible evidence of a relevant event, injury, or disease in service, the Board finds no basis for a VA examination or medical opinion to be obtained.  Thus, the Board is satisfied that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

Some diseases are chronic, including arthritis, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competent medical evidence may mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  

If an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, if consistent with the circumstances, conditions, or hardships of service, even if there is no official record of the incident. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but eases the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498, 507-08 (1995).  That is, the statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996); Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007).  In-service incurrence by way of the combat presumption may also be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for the Residuals of a Back Injury

The Veteran asserts that he currently experiences a degenerative disorder of the spine as a result of his military service.  Specifically, he has alleged that during basic training, he was struck in the back by a fellow service member during a training exercise.  The Veteran further indicated that although he experienced symptoms of pain and discomfort from that time, he never sought treatment during or until substantially after his military service.  See the Veteran's March 2009 claim, June 2009 statement, December 2009 notice of disagreement, March 2010 substantive appeal (VA Form 9), and the hearing transcript, generally.

As stated above, the first requirement for any service-connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this case, the medical private treatment records show that in July 1990 the Veteran injured his spine at his place of work.  He was given a cervical discectomy in December 1991.  Subsequent private treatment records show that the Veteran has been receiving ongoing treatment for a degenerative disease of the spine, and this is confirmed by x-ray and magnetic resonance imaging (MRI) evidence.  Therefore, the Veteran clearly experiences a current degenerative spinal disorder which may be considered for service connection.  

Therefore, the determinative issue is whether any current residuals of a back injury are attributable to the Veteran's military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."); see also, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

The Veteran has indicated that he was struck in the back by an unpadded stick during a training exercise during his initial period of basic training, but that his drill sergeant refused to let him seek treatment.  See the Veteran's June 2009 statement, December 2009 NOD, and March 2010 VA Form 9, and the hearing transcript pges. 2-3.  The Veteran indicated that he has had ongoing symptoms of back pain since that incident that he treated with pain pills, but that he never sought treatment for this issue during his service, nor did he mention it at the time of his discharge.  In fact, the Veteran indicated that his first treatment for this ongoing issue was at the time of his workplace injury.  See the hearing transcript pges. 3-4, 6-7, 11.  The Veteran also indicated that he never previously mentioned his in-service injury, nor did he seek VA treatment because he had good insurance, although he also indicated that he sought VA treatment immediately after service.  Id. pges. 5, 6, 10.

The Veteran is competent to indicate experiencing the residuals of injuries due to cold during service, as well as pain in his spine.  See Jandreau, 492 F.3d at 1377; see also 38 C.F.R. § 3.159(a)(2).  In such an instance, the Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board must account for the evidence that it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The competence of evidence, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the credibility of such evidence is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74.  See also Layno, supra.  

When weighing lay evidence such as this, the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  Personal interest may also affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

In this regard the Board concludes that the Veteran's statements regarding his in-service injury, and subsequent symptoms during and after his service are simply not credible.  First, the Board notes that the Veteran indicated that he experienced ongoing symptoms during his service, but never sought treatment, nor did he mention it at the time of his discharge.  The Veteran's discharge examination indicated that his spine was normal, and the Veteran denied any residual disorders that might have been caused by his service.  While the Veteran has indicated that he wanted to carry on with his duties during service, this does not explain why he would not have mentioned such an injury and symptoms at the time of his discharge examination.  The Veteran may have had a reason to carry on with ongoing symptoms of back pain during his military service, at the time of discharge he would have had every reason to report ongoing back problems.  In this regard, the appellant's STRs were generated with a view towards ascertaining his state of physical fitness at the time; they are akin to statements of diagnosis and treatment and are of increased probative value.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than reported history).  Further, the Veteran's treatment records at the time of the onset of his degenerative disorder specifically indicate that the prior history was non-contributory.  See the October 1991 private treatment record from M. Saviz, MD.  In this case, the private treatment records from the time of onset contradict the history described by the Veteran, and also contradict the diagnostic statements made by the Veteran that he had a pre-existing degenerative disorder prior to his July 1990 workplace injury.  

The Board also notes that the Veteran's statements in this regard have been inchoate and contradictory.  He has not described the nature of his pain or the residual symptoms during the over thirty years prior to seeking treatment for his workplace injury.  The duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the Veteran, not a duty to prove his claim while the Veteran remains passive); accord Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this case, the Veteran's statements at this time have contradicted the history he provided both at the time of his discharge from active service, and at the time of his workplace injury.  The Board notes that his current self-interest may be considered to have an impact on the Veteran's credibility.  Cartright v. Derwinski, 2 Vet. App. 25.  

Finally, the Board notes that the first evidence of treatment for a relevant disorder dates from October 1991, over thirty years after his release from active duty service.  In this instance, the Veteran indicated that he sought VA treatment immediately after service, then subsequently indicated that he never sought treatment for his ongoing back problems from the time of his initial injury and also indicated that he never sought treatment because he had good insurance during that time.  See the hearing transcript pges. 4,5.  In this regard, the Veteran's statements at his hearing have been contradictory.  The Federal Circuit Court has held that an extensive lapse of time between the alleged events in service and the initial treatment is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board notes that VA may not rely on the absence of medical records alone to refute the Veteran's lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  In this case, it is not merely the absence of any treatment evidence over the years after his military service, but the self-interested and contradictory nature of the lay statements of record regarding his in-service injury and history of relevant symptoms as well as the incomplete nature of these statements, which renders the Veteran's statements regarding both the occurrence of the injury alleged and the subsequent history not credible.  

As such, the Board concludes that the Veteran's lay testimony regarding his in-service injury and subsequent symptoms is simply not credible to establish the injury alleged.  Shedden, 381 F.3d at 1167.  Furthermore, his statements in this regard are insufficient to show a chronic disorder during or within one year of active service or to establish a continuity of symptomatology of any spinal disorder from the Veteran's military service to the present.  See 38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  Further, with no credible or competent evidence of that his current disorder began within one year after service, the Veteran is not entitled to application of the presumptive provisions regarding arthritis.  38 U.S.C.A. §§ 1101, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  Arthritis, incidentally, must be objectively confirmed by x-ray evidence.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Finally, the Board acknowledges the private treatment record submitted by the Veteran in December 2010.  This note indicates that the Veteran's in-service injury "worsened" his degenerative disc disease, and as "likely as not" related to his current disorders.  However, without credible evidence of the in-service injury alleged, this opinion is of no probative weight.  The Court has held that VA cannot reject a medical opinion simply because it is based on a history supplied by the Veteran and that the critical question is whether that history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); see also, Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a Veteran's statement renders a medical report incredible only if the Board rejects the statements of the Veteran).  However, the Board has concluded that the Veteran's description of the nature of his in-service injury and his subsequent symptoms is simply not credible, such that this opinion is of no probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise has no probative value).  Finally, the Board notes that this record is provided without any explanation for the conclusions reached.  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  Therefore, the December 2010 medical record is simply of no probative weight regarding a connection between the Veteran's service and his current degenerative spinal disorders.

Finally, the Board notes that the Veteran and his representative have asserted that the Veteran's degenerative spinal disorders are due to his military injury.  The Veteran and his representative are simply not competent to show a relationship between the Veteran's military service and any current degenerative disorder of the spine without some supporting medical evidence from a person qualified to render such an opinion.  See 38 C.F.R. § 3.159(a)(1), (2); Jandreau, 492 F.3d at 1377; Barr, 21 Vet. App. at 308.  In this regard, finding a connection between the Veteran's military service and a degenerative spinal disorder that developed substantially after his service is an observation that simply requires medical skill or knowledge.  The Veteran and his representative have not presented any evidence to show that they possess the requisite knowledge.  38 C.F.R. § 3.159(a)(1).  Therefore, the Veteran and his representative's assertions in this regard are of no probative value.  

Having reviewed all of the evidence contained within the record which supports the Veteran's claim for service connection for a degenerative disorder of the spine in the light most favorable to the Veteran, the Board finds that the preponderance of the evidence is against service connection for the residuals of a back injury on a direct or presumptive basis, and there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.  The claim for service connection for residuals of a back injury is denied.


ORDER

Service connection for the residuals of a back injury is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


